Citation Nr: 1500678	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  14-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Howard S. Kirkpatrick, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active duty service between January 1953 and June 1976.  He died in September 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.    

The Veteran selected her representative in a properly executed VA Form 21-22a received in May 2014.  
 
The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has not been included in the record since the July 2014 Statement of the Case (SOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not indicate that the appellant has been scheduled for the travel Board hearing she requested in the VA Form I-9 received in September 2014. 

In accordance with her request, the case must be remanded so as to provide the appellant an opportunity to present testimony during a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel Board hearing before a Veterans Law Judge at the RO nearest to her permanent residence.  The appellant and her representative should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



